ORDER

The Court, having considered the Joint Petition for Suspension by Consent filed by the Petitioner and the Respondent, it is this 27th day of April, 1999,
*683ORDERED, by the Court of Appeals of Maryland, that the Petition be and it is hereby granted. Edward Smith, Jr. be and he is hereby suspended from the practice of law for a period of sixty (60) days effective October i, 1999 and ending December 1,1999. It is further,
ORDERED, that the Clerk of this Court shall remove the name of Edward Smith, Jr. from the register of attorneys in this Court and certify that fact to the Clients’ Security Trust Fund and the clerk of all judicial tribunals in this state in accordance with Maryland Rule 16-713.